       Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 1 of 16 PageID: 1




Jason S. Nunnermacker, Esq. (JN 2849)
GUAGLARDI & MELITI, LLP
365 WEST PASSAIC STREET, SUITE 130
ROCHELLE PARK, NEW JERSEY 07662
(201) 947-4100
Jnunnermacker@adgmlaw.com
Attorneys for Plaintiff
______________________________
                                 :    UNITED STATES DISTRICT COURT
JESUS CASTRO,                    :    DISTRICT OF NEW JERSEY
                                 :
       Plaintiff,                :
                                 :    CIVIL CASE NO.:
v.                               :
                                 :
CITY OF PATERSON,                :
                                 :    COMPLAINT AND JURY DEMAND
       Defendant,                :
______________________________:

        Jesus Castro, residing at 242 Sussex Street, Paterson, New Jersey, herein alleges against

the Defendant, City of Paterson, as follows:

                                  VENUE AND JURISDICTION

        1.      This Court has jurisdiction pursuant to 28 USC §1331 over Plaintiff’s federal-

based claims.

        2.      This Court has supplemental jurisdiction pursuant to 28 USC §1367 over

Plaintiff’s State-based claims.

        3.      Venue is proper in this Court pursuant to 28 USC §1391(b) as Plaintiff resides

within this jurisdiction of this Court and the public entity defendant is within this Court’s

jurisdiction.




                                                  1
       Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 2 of 16 PageID: 2




                             FACTS COMMON TO ALL COUNTS

       4.      Defendant is a municipality located in Passaic County, New Jersey.

       5.      Plaintiff Jesus Castro (“Plaintiff”) is employed by the Defendant City of

Paterson (“Defendant”) as an Interim Assistant Zoning Officer.

       6.      As the Interim Assistant Zoning Officer, Plaintiff’s duties include:

               a) Examining working plans of proposed structures for compliance with state,
                  county, and local zoning laws;
               b) Read and correct final plans;
               c) Consult with architects, owners and contractors on compliance problems;
               d) Assists in the promulgations of zoning regulation.

       7.      The salary for the Interim Assistant Zoning Officer, per the Defendant, is to be

$60,000.00 per annum.

       8.      Plaintiff has applied to be the Assistant Zoning Officer but the Defendant fails to

promote Plaintiff to that position despite providing Plaintiff a satisfactory job evaluation in the

position.

       9.      Plaintiff is also qualified for the position of Zoning Officer for the Defendant, a

position that the Defendant elects to leave vacant rather than promote Plaintiff to that position.

       10.     Defendant has failed to promote Plaintiff to the title of Assistant Zoning Officer

or Zoning Officer to retaliate against Plaintiff for a) filing, and prevailing, a complaint with the

State of New Jersey Civil Service Commission (“Commission”) regarding Plaintiff’s former job

title as Housing and Zoning Inspector and Plaintiff’s complaints about Defendant’s violation of

NJAC 4A:3-3.5(c); b) investigating known political allies for the current mayor of the

Defendant, Andre Sayegh; c) threatening to file a complaint with the State of New Jersey’s

Office of Public Integrity and Accountability, a division of the New Jersey Department of Law

and Public Safety (“Office of Public Integrity”) as to Plaintiff’s superiors’ interference and



                                                  2
      Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 3 of 16 PageID: 3




obstruction of Plaintiff’s investigation of alleged zoning violations by the Defendant’s mayor’s

political allies which Plaintiff reasonably believed violated NJSA 2C:27-3, NJSA 2C:27-10;

and/or other public corruption laws; d) Plaintiff’s political support of Mayor Sayegh’s political

opponents within the City of Paterson.

PLAINTIFF’S COMPLAINT TO THE COMMISSION

       11.     Plaintiff was initially hired by the Defendant’s previous political administration,

political opponents of the current administration, as a Housing and Zoning Inspector earning an

annual salary of $30,000.00. Plaintiff’s initial hire date was June 19, 2017.

       12.     In January 2020, after the current administration assumed office, Plaintiff filed a

complaint with the Commission alleging that the duties he was actually performing the job of a

Senior Code Enforcement Officer, a job that entitles Plaintiff to a higher salary.

       13.     On November 19, 2020, after an approximate 11-month investigation, the

Commission found in Plaintiff’s favor determining that Plaintiff was performing the actual job of

the Senior Housing Inspector/Zoning Officer and that Plaintiff shall serve provisionally in that

title pending promotional examination procedures.

       14.     With the job title of Senior Housing Inspector/Zoning Officer, Plaintiff should

have been paid a salary of $70,000.

       15.     However, Plaintiff was never paid that salary and Defendant failed commence the

necessary promotional examination procedures, despite the order of the Commission, to be the

permanent Senior Housing Inspector/Zoning Officer.




                                                 3
      Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 4 of 16 PageID: 4




       16.     Plaintiff complained several times to the Defendant for Defendant’s failure to

comply with the November 19, 2020 Determination of the Commission between November

2020-.April 2021, specifically Plaintiff’s reasonable belief that Defendant failed to comply with

NJAC 4A:3-3.5(c).

PLAINTIFF’S ATTEMPTS TO INVESTIGATE ALLEDGED CODE VIOLATIONS BY
THE MAYOR’S POLITICAL ALLIES

       17.     As part of Plaintiff’s duties as a Senior Housing Inspector/Zoning Officer, the title

the Commission determined he belonged in, Plaintiff is charged with investigating zoning issues

throughout the City of Paterson, and if warranted, Plaintiff is to serve a summons on the

offender.

       18.     Plaintiff attempted to investigate allegations that the property commonly known

as the Art Factory in the City of Paterson at 9 Spruce Street was in violation of several of

Defendant’s zoning codes, including property maintenance code issues that were not remediated

and for failure to comply with zoning board conditional approval and stipulations.

       19.     As reasonably believed by Plaintiff, 9 Spruce Street is owned by a political ally of

Mayor Sayegh, the current mayor of the Defendant.

       20.     Plaintiff attempted several times to obtain relevant documents and information

from the Defendant’s construction official, Jerry Lobozzo and his staff.

       21.     The specific documents requested were:

               a. Certificates of Occupancy and Temporary Certificates of Occupancies;

               b. Permits;

               c. Engineering reports.




                                                 4
       Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 5 of 16 PageID: 5




       22.     As Plaintiff’s attempts to gain the relevant documents and information were

consistently ignored, it became Plaintiff’s objective reasonable belief that the Defendant

interfering with Plaintiff’s investigation into the Art Factory’s alleged zoning violations so that

the Defendant’s mayor’s political ally/supporter would not receive a summons.

       23.     After Plaintiff’s several attempts, on or about April 19, 2021, Plaintiff sent an

email to the Defendant’s construction official about his reasonable concerns about the efforts to

stymie Plaintiff’s investigation of the Art Factory and advised that he would be alerting the

Office of Public Integrity of Plaintiff’s objectively reasonable belief of the interference with

Plaintiff’s job duties to benefit the Mayor’s political supporter/ally.

       24.     Plaintiff copied Osner Charles, the Assistant Director of the Department of

Economic Development, Plaintiff’s superior and appointed during the tenure of Mayor Sayegh’s

current administration, on his April 19, 2021, e-mail.

       25.     The Office of Public Integrity’s mission is to investigate and prosecute criminal

abuses of the public trust and misconduct of public officials/employees. The Office of Public

Integrity reports directly to the New Jersey Attorney General.

       26.     Mr. Osner responded to Plaintiff’s April 19, 2021 email reprimanding him and

instructing him not to contact the Office of Public Integrity.

       27.     Plaintiff reasonably believed that Defendant and Osner were either attempting to

violate or violated NJSA 2C:27-3 and/or NJSA 2C:27-10 by interfering in the investigation of

the Art Factory.




                                                  5
       Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 6 of 16 PageID: 6




POLITICAL DISCRIMINATION BASED UPON DEFENDANT’S BELIEF THAT
PLAINTIFF IS A POLITICAL SUPPORTER OF AN ADVERSE POLITICAL GROUP
WITHIN THE CITY

        28.     During Mayor Sayegh’s 2018 campaign for the office he now holds, it was widely

reported throughout the City that controversial campaign material was distributed throughout the

City that was racially derogatory about then candidate Sayegh.

        29.     An article appeared on May 7 2018 in the local media outlet, the Paterson Times,

“Paterson mayoral race: Sayegh camp asks authorities to investigate racist mailer” (“Article”).

        30.     In the Article, a photograph appears of the alleged distributor of the racist

campaign material.

        31.     The Article further reports that the person appearing in the photograph was

believed to be the Plaintiff.

        32.     Indeed, the Article cites that “[s]ome of the councilman’s [referring to then

Councilman Sayegh] supporters suggested the man in the footage is Jesus Castro, a municipal

inspector, who has criticized Sayegh over the years.” The Article further recites that “[t]he actor

in the surveillance still photograph has an eerie resemblance to Castro.”

        33.     In the very same Article, a photograph of Plaintiff appears in which campaign

posters advocating the candidacy of Alex Mendez for Mayor in the 2018 mayoral election are in

the background.

        34.     Alex Mendez is a councilman in the City and was an opponent of Mayor Sayegh

in the 2018 mayoral election.

        35.     As a result of a) Plaintiff filing, and prevailing, a complaint with the Commission

regarding Plaintiff’s former job title as Housing and Zoning Inspector and Plaintiff’s complaints

about Defendant’s violation of NJAC 4A:3-3.5(c); b) Plaintiff investigating known political



                                                  6
       Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 7 of 16 PageID: 7




allies of Mayor Sayegh for zoning violations; c) Plaintiff threatening to file a complaint with the

Office of Public Integrity as to Plaintiff’s superiors’ interference and obstruction of Plaintiff’s

investigation of alleged zoning violations by the Defendant’s mayor’s political allies which

Plaintiff reasonably believed violated NJSA 2C:27-3, NJSA 2C:27-10; and/or other public

corruption laws; d) discrimination against Plaintiff, a non-policy employee of the Defendant, for

Plaintiff’s perceived political support of Mayor Sayegh’s political opponents within the City of

Paterson, Plaintiff has not been promoted to Senior Code Enforcement Officer, Assistant Zoning

Officer, and/or Zoning Officer.

          36.   Defendant’s failure to promote Plaintiff, as alleged above, are adverse

employment actions depriving Plaintiff of the salary commensurate with those titles.

          37.   These adverse employment actions all occurred in the past 8 months.

                                       COUNT ONE
    (Violation of and NJSA 34:19-3(c)-Plaintiff’s Objection to Defendant’s Reasonably
                    Believed Failure to Comply with NJAC 4A:3-3.5(c))

          38.   Plaintiff repeats and realleges the facts set forth above as if set forth herein at

length.

          39.   NJAC 4A:3-3.5(c) requires that within 30 days of receipt of a reclassification

determination by the Commission, the Defendant was to effectuate the required title change in

Plaintiff’s employment.

          40.   The Commission determined on November 19, 2020, that Plaintiff was

performing the title of Senior Housing Inspector/Zoning Officer and the Defendant was required

to undergo the necessary promotional examination procedures.

          41.   Plaintiff should be paid the annual salary of $70,000.00 for such a position.




                                                   7
          Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 8 of 16 PageID: 8




          42.   However, Defendant has refused to effectuate that title change and/or do any of

the necessary promotional examination procedures.

          43.   Plaintiff has continued to object that the Defendant has failed to comply with

NJAC 4A:3-3.5(c), which has resulted in Defendant’s retaliation against Plaintiff by a) failure to

promote Plaintiff to Senior Housing Inspector/Zoning Officer and b) failure to even promote

Plaintiff to the lesser title of Assistant Zoning Officer.

          44.   As a result, Defendant is in violation of NJSA 34:19-3(c).

          45.   As a result of Defendant’s retaliation against Plaintiff, Plaintiff has been harmed

in the amount of at least $200,000.00.

          WHEREFORE, Plaintiff demands judgment against the Defendant in the amount to be

proven at trial which is at least $200,000.00 plus all other compensatory, consequential, and

punitive damages and an award of attorney’s fees. Plaintiff further demands judgment that he be

promoted to Senior Housing Inspector/Zoning Officer with all back-dated seniority, benefits and

salary.

                                       COUNT TWO
(Violation of NJSA 34:19-3(a) as to Plaintiff’s Threaten to Disclose Defendant’s Reasonably
 Believed Violations of NJSA 2C:27-3, NJSA 2C:27-10 and other Public Corruption Laws)

          46.   Plaintiff repeats and realleges the facts set forth above as if set forth herein at

length.

          47.   There are several public laws that prohibit public corruption in municipal

government including, NJSA 2C:27-3 and NJSA 2C:27-10, and are laws contemplated by NJSA

34:19-3(a)(1) and (2).




                                                   8
       Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 9 of 16 PageID: 9




       48.     As part of Plaintiff’s duties as a Senior Housing Inspector/Zoning Officer, the title

the Commission determined he belonged in, Plaintiff is charged with investigating zoning issues

throughout the City of Paterson, and if warranted, Plaintiff is to serve a summons on the

offender.

       49.     Plaintiff attempted to investigate allegations that the property commonly known

as the Art Factory in the City of Paterson at 9 Spruce Street was in violation of several of

Defendant’s zoning codes, including property maintenance code issues that were not remediated

and failure to comply with zoning board conditional approval and stipulations.

       50.     As reasonably believed by Plaintiff, 9 Spruce Street is owned by a political ally of

Mayor Sayegh, the current mayor of the Defendant.

       51.     Plaintiff attempted several times to obtain relevant documents and information

from the Defendant’s construction official, Jerry Lobozzo and his staff.

       52.     The specific documents requested were:

               a. Certificates of Occupancy and Temporary Certificates of Occupancies;

               b. Permits;

               c. Engineering reports.

       53.     As Plaintiff’s attempts to gain the relevant documents and information were

consistently ignored, it became Plaintiff’s objectively reasonable belief that his superiors were

interfering with Plaintiff’s investigation into the Art Factory’s alleged zoning violations so that

the Defendant’s mayor’s political ally/supporter would not receive a summons.

       54.     After Plaintiff’s several attempts, on or about April 19, 2021, Plaintiff sent an

email to the Defendant’s construction official about his reasonable concerns about the efforts to

stymie Plaintiff’s investigation of the Art Factory and advised that he would be alerting the



                                                  9
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 10 of 16 PageID: 10




Office of Public Integrity of Plaintiff’s objectively reasonable belief of the interference with

Plaintiff’s job duties to benefit the Mayor’s political supporter/ally.

       55.     Plaintiff copied Osner Charles, the Assistant Director of the Department of

Economic Development, Plaintiff’s superior and appointed during the tenure of Mayor Sayegh’s

current administration, on his April 19, 2021, e-mail.

       56.     The Office of Public Integrity’s mission is to investigate and prosecute criminal

abuses of the public trust and misconduct of public officials/employees. The Office of Public

Integrity reports directly to the New Jersey Attorney General, and therefore, it is a public body as

contemplated by NJSA 34:19-3(a).

       57.     Osner responded to Plaintiff’s April 19, 2021 email reprimanding him and

instructing him not to contact the Office of Public Integrity.

       58.     Plaintiff reasonably believed that Defendant and Osner were interfering in the

investigation of the Art Factory.

       59.     As a result of Plaintiff’s threaten disclosure to the Office of Public Integrity,

Defendant has retaliated against Plaintiff by a) failure to promote Plaintiff to Senior Housing

Inspector/Zoning Officer and b) failure to even promote Plaintiff to the lesser title of Assistant

Zoning Officer.

       60.     Therefore, Defendant is in violation of NJSA 34:19-3 (a).

       61.      As a result of Defendant’s retaliation against Plaintiff, Plaintiff has been harmed

in the amount of at least $200,000.00.

       WHEREFORE, Plaintiff demands judgment against the Defendant in the amount to be

proven at trial which is at least $200,000.00 plus all other compensatory, consequential, and

punitive damages and an award of attorney’s fees. Plaintiff further demands judgment that he be



                                                  10
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 11 of 16 PageID: 11




promoted to Senior Housing Inspector/Zoning Officer with all back-dated seniority, benefits and

salary.

                                    COUNT THREE
  (Violation of NJSA 34:19-3(c) as to Plaintiff’s Objection and Refusal to Participate in
 Defendant’s Reasonably Believed Violation of NJSA 2C:27-3, NJSA 2C:27-10 and other
                                Public Corruption Laws)

          62.   Plaintiff repeats and realleges the facts set forth above as if set forth herein at

length.

          63.   There are several public laws that prohibit public corruption in municipal

government including, NJSA 2C:27-3 and NJSA 2C:27-10, and are such laws contemplated by

NJSA 34:19-3(c)(1) and (2).

          64.   As part of Plaintiff’s duties as a Senior Housing Inspector/Zoning Officer, the title

the Commission determined he belonged in, Plaintiff is charged with investigating zoning issues

throughout the City of Paterson, and if warranted, Plaintiff is to serve a summons on the

offender.

          65.   Plaintiff attempted to investigate allegations that the property commonly known

as the Art Factory in the City of Paterson at 9 Spruce Street was in violation of several of

Defendant’s zoning codes, including property maintenance code issues that were not remediated

and failure to comply with zoning board conditional approval and stipulations.

          66.   As reasonably believed by Plaintiff, 9 Spruce Street is owned by a political ally of

Mayor Sayegh, the current mayor of the Defendant.

          67.   Plaintiff attempted several times to obtain relevant documents and information

from the Defendant’s construction official, Jerry Lobozzo and his staff.

          68.   The specific documents requested were:

                a. Certificates of Occupancy and Temporary Certificates of Occupancies;

                                                   11
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 12 of 16 PageID: 12




               b. Permits;

               c. Engineering reports.

       69.     As Plaintiff’s attempts to gain the relevant documents and information were

consistently ignored, it became Plaintiff’s objective reasonable belief that his superiors were

interfering with Plaintiff’s investigation into the Art Factory’s alleged zoning violations so that

the Defendant’s mayor’s political ally/supporter would not receive a summons.

       70.     After Plaintiff’s several attempts, on or about April 19, 2021, Plaintiff sent an

email to the Defendant’s construction official about his reasonable concerns about the efforts to

stymie Plaintiff’s investigation of the Art Factory and advised that he would be alerting the

Office of Public Integrity of Plaintiff’s objectively reasonable belief of the interference with

Plaintiff’s job duties to benefit the Mayor’s political supporter/ally.

       71.     Plaintiff copied Osner Charles, the Assistant Director of the Department of

Economic Development, Plaintiff’s superior and appointed during the tenure of Mayor Sayegh’s

current administration, on his April 19, 2021, e-mail.

       72.     The Office of Public Integrity’s mission is to investigate and prosecute criminal

abuses of the public trust and misconduct of public officials/employees. The Office of Public

Integrity reports directly to the New Jersey Attorney General, and therefore, it is a public body as

contemplated by NJSA 34:19-3(a).

       73.     Osner responded to Plaintiff’s April 19, 2021 email reprimanding him and

instructing him not to contact the Office of Public Integrity.

       74.     Plaintiff reasonably believed that Defendant and Osner were interfering in the

investigation of the Art Factory.




                                                  12
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 13 of 16 PageID: 13




          75.   Plaintiff objected to and refused to participate in his reasonable belief that

Defendant and Osner were interfering in the investigation of the Art Factory.

          76.   As a result of Plaintiff’s objection and refusal to participate in the interference of

the investigation into the Art Factory, Defendant has retaliated against Plaintiff by a) failure to

promote Plaintiff to Senior Housing Inspector/Zoning Officer and b) failure to even promote

Plaintiff to the lesser title of Assistant Zoning Officer.

          77.   Therefore, Defendant is in violation of NJSA 34:19-3 (c).

          78.    As a result of Defendant’s retaliation against Plaintiff, Plaintiff has been harmed

in the amount of at least $200,000.00.

          WHEREFORE, Plaintiff demands judgment against the Defendant in the amount to be

proven at trial which is at least $200,000.00 plus all other compensatory, consequential, and

punitive damages and an award of attorney’s fees. Plaintiff further demands judgment that he be

promoted to Senior Housing Inspector/Zoning Officer with all back-dated seniority, benefits and

salary.

                                      COUNT FOUR
 (Violation of the New Jersey Civil Rights Act: Deprivation of Plaintiff’s First Amendment
      Rights and Rights Under Article 1, Paragraph 6 of the New Jersey Constitution

          79.   Plaintiff repeats and realleges the facts set forth above as if set forth herein at

length.

          80.   In relevant part, NJSA 10:6-2(c) provides:

                Any person who has been deprived of any substantive due process or equal
                protection rights, privileges, immunities secured by the Constitution or laws of
                the United States, or any substantive rights, privileges or immunities secured by
                the Constitution or laws of this State…acting under color of law, may bring a
                civil action for damages…




                                                   13
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 14 of 16 PageID: 14




          81.   The First Amendment to the United States Constitution and Article 1, Paragraph 6

of the New Jersey Constitution guarantee and protect Plaintiff’s rights to support a political

candidate of his own choice and the right not to support a particular candidate.

          82.   Plaintiff is not in a policy-making position with the Defendant in which his

political beliefs and political affiliations are germane.

          83.   As perceived by the Defendant, Plaintiff was a political supporter of Mayor

Sayegh’s rival, Alex Mendez, in the 2018 Mayoral election within the Defendant.

          84.   Further, a photograph appeared in a local media outlet widely distributed

throughout the City in May 2018 showing Plaintiff at a political event/venue with several

campaign posters of Councilman Mendez in the background.

          85.   Then Councilman Sayegh and his supporters accused Plaintiff of distributing

racially offensive campaign material during that political campaign.

          86.   Plaintiff’s political affiliation and/or Plaintiff’s political affiliation as perceived by

the Defendant, has been a motivating factor in the Defendant’s failure to promote Plaintiff to

Assistant Zoning Officer and/or Zoning Officer.

          87.   As a result of Defendant’s retaliation against Plaintiff, Plaintiff has been harmed

in the amount of at least $200,000.00.

          WHEREFORE, Plaintiff demands judgment against the Defendant in the amount to be

proven at trial which is at least $200,000.00 plus all other compensatory, consequential, and

punitive damages and an award of attorney’s fees. Plaintiff further demands judgment that he be

promoted to Senior Housing Inspector/Zoning Officer with all back-dated seniority, benefits and

salary.




                                                   14
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 15 of 16 PageID: 15




                                    COUNT FIVE
(Action Pursuant to 42 USC 1983 For Political Affiliation Discrimination in Violation of the
                   First Amendment of the United States Constitution)

          88.   Plaintiff repeats and realleges the facts set forth above as if set forth herein at

length.

          89.   42 USC §1983 provides Plaintiff a “civil action for deprivation of rights” secured

by the United States Constitution and any law enacted thereunder specifically:

                Every person who, under color of any statute, ordinance, regulation, custom,
                or usage, of any State …, subjects, or causes to be subjected, any citizen of the
                United States … to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the party injured in an
                action at law, suit in equity, or their proper proceeding for redress…

          90.   The First Amendment to the United States Constitution guarantee and protect

Plaintiff’s rights to support a political candidate of his own choice and the right not to support a

particular candidate.

          91.   Plaintiff is not in a policy-making position with the Defendant in which his

political beliefs and political affiliations are germane or required.

          92.   Plaintiff was a political supporter of Mayor Sayegh’s rival, Alex Mendez, in the

2018 Mayoral election within the Defendant.

          93.   Further, a photograph appeared in a local media outlet widely distributed

throughout the City in May 2018 showing Plaintiff at a political event/venue with several

campaign posters of Councilman Mendez in the background.

          94.   Then Councilman Sayegh and his supporters accused Plaintiff of distributing

racially offensive campaign material during that political campaign.




                                                   15
     Case 2:21-cv-14612 Document 1 Filed 08/04/21 Page 16 of 16 PageID: 16




          95.    Plaintiff’s political affiliation and/or Plaintiff’s political affiliation as perceived by

the Defendant, has been a motivating factor in the Defendant’s failure to promote Plaintiff to

Assistant Zoning Officer and/or Zoning Officer.

          96.    As a result of Defendant’s retaliation against Plaintiff, Plaintiff has been harmed

in the amount of at least $200,000.00.

          WHEREFORE, Plaintiff demands judgment against the Defendant in the amount to be

proven at trial which is at least $200,000.00 plus all other compensatory, consequential, and

punitive damages and an award of attorney’s fees. Plaintiff further demands judgment that he be

promoted to Senior Housing Inspector/Zoning Officer with all back-dated seniority, benefits and

salary.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

                                         GUAGLARDI & MELITI, LLP




                                         Jason S. Nunnermacker, Esq.
                                         Attorney for Plaintiff
                                         365 W. Passaic Street, Suite 130
                                         Rochelle Park, NJ 07662
                                         201-947-4100
                                         jnunnermacker@adgmlaw.com


August 4, 2021




                                                    16
